Per Curiam.

Without discussing or deciding on the point, whether the subsequent promise of Lipscombe to Whitlock, was a waiver of notice, we are of opinion, that due notice of the dishonour of the bill was given. The bill was drawn .and dated at New-Tork, and there is no evidence, that the plaintiff knew that the defendants resided at Petersburgh ; he inquired at the banks, and elsewhere, and being informed that the drawers resided at Norfolk, he sent a notice by post to them, and another addressed to them at New-Tork; this is sufficient, and all that ought to be required of him. He has used due diligence. Being of that opinion, it is unnecessary to examine the other points, or whether the charge of the judge was correct or not.
Rule refused.